DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email communication with Chien-hung Yu on 03/10/2022.
The application has been amended as follows: 

8. 	A semiconductor device, comprising: 
a semiconductor substrate; 
lower interconnection tiers, disposed on the semiconductor substrate; and 
an active device tier disposed on the lower interconnection tiers, wherein the active device tier includes a transistor, the transistor comprising: 
a channel strip of semiconductor oxide material; 
a gate pattern extending over a first surface of the channel strip; 
monolayers disposed on a second surface of the channel strip and including a first compound; 
a source contact separated from the channel strip by a first monolayer of the monolayers; and 

wherein the first compound is an organic compound including a polar group and a hydrophobic chain, wherein the polar group is bonded to the semiconductor oxide material of the channel strip, and wherein the first and second monolayers are separated from each other.

11. 	The semiconductor device of claim 8, wherein the polar group is covalently bonded to the semiconductor oxide material of the channel strip to passivate a vacancy of the semiconductor oxide material.

15-20.	(Canceled)

21. 	A back-end-of-line transistor, embedded in a stack of connection tiers over a semiconductor substrate, and comprising:
a channel strip, comprising a semiconductor oxide material;
a gate pattern, lying above the channel strip and separated from the channel strip through a high-k dielectric layer;
a source contact, contacting the channel strip at a first side of the gate pattern;
a drain contact, contacting the channel strip at a second side of the gate pattern; and
a first self-assembled monolayer and a second self-assembled monolayer, in contact with the channel strip and comprising a compound having a polar group bonded to the semiconductor oxide material of the channel strip, wherein the first self-assembled monolayer is sandwiched between the channel strip and the source contact, the second self-assembled monolayer is sandwiched between the channel strip and the drain contact, and the first and second self-assembled monolayers are laterally separated from each other.

22. 	The back-end-of-line transistor according to claim 21, wherein the first and second self-assembled monolayers are in lateral contact with the high-k dielectric layer lying between the gate pattern and the channel strip, and extend along a top surface of the channel strip.

23. 	The back-end-of-line transistor according to claim 21, wherein the first and second self-assembled monolayers are in lateral and vertical contact with the channel strip, and are vertically separated from the high-k dielectric layer underlining the gate pattern by the channel strip.

24. 	The back-end-of-line transistor according to claim 21, wherein the first and second self-assemble monolayers are in lateral contact with the channel strip, and in vertical contact with the high-k dielectric layer lying between the gate pattern and the channel strip.

25. 	The back-end-of-line transistor according to claim 21, wherein the first self-assembled monolayer is located at a first height, and the second self-assembled monolayer is located at a second height.  

26. 	The back-end-of-line transistor according to claim 25, wherein the channel strip has a portion extending from the first height to the second height.  

Allowable Subject Matter
Claims 1-14 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Dimitrakopoulos (US 6,335,539), discloses a back-end-of-line transistor, comprising: a channel strip comprising organic semiconductor material; a source contact contacting a first end of the channel strip; a drain contact contacting a second end of the channel strip; a high-k dielectric strip extending on the channel strip in between the first end and the second end of the channel strip; a gate pattern, extending on the high-k dielectric strip; and self-assembled monolayers having a first self-assembled monolayer and a second self-assembled monolayer separated from 
The prior art of record, Sharma, discloses a semiconductor device, comprising: a semiconductor substrate; a transistor, the transistor comprising: a channel strip of semiconductor oxide material; a gate pattern extending over a first surface of the channel strip; a source contact on a second surface of the channel strip; a drain contact on a second surface of the channel strip. The prior art of record, Zhou, teaches lower interconnection tiers, disposed on the semiconductor substrate; an active device tier disposed on the lower interconnection tiers, wherein the active device tier includes a transistor. The prior art of record, Izumi (US 2007/0267630), teaches monolayers disposed on the channel strip and including a first compound; a source contact separated from the channel strip by a first monolayer of the monolayers; a drain contact separated from the channel strip by a second monolayer of the monolayers; wherein the first compound is an organic compound including a polar group and a hydrophobic chain, wherein the polar group is bonded to the organic semiconductor material of the 
The prior art of record, Dimitrakopoulos, discloses a back-end-of-line transistor, embedded in a stack of connection tiers over a semiconductor substrate, and comprising: a channel strip, comprising organic semiconductor material; a gate pattern, lying above the channel strip and separated from the channel strip through a high-k dielectric layer; a source contact, contacting the channel strip at a first side of the gate pattern; a drain contact, contacting the channel strip at a second side of the gate pattern; a first self-assembled monolayer and a second self-assembled monolayer, in contact with the channel strip and comprising a compound having a polar group bonded to the organic semiconductor material of the channel strip, wherein the first self-assembled monolayer is sandwiched between the channel strip and the source contact, the second self-assembled monolayer is sandwiched between the channel strip and the drain contact, and the first and second self-assembled monolayers are laterally separated from each other. The prior art of records, individually or in combination, do not disclose nor teach “a channel strip, comprising a semiconductor oxide material; a compound having a polar group bonded to the semiconductor oxide material of the channel strip, wherein the first and second self-assembled monolayers are laterally separated from each other” in combination with other limitations as recited in claim 21.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811